NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted March 19, 2021*
                                Decided March 24, 2021

                                         Before

                      DANIEL A. MANION, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE P. WOOD, Circuit Judge

No. 20-1858

ALVIN WILLIAMS,                                    Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Central District of Illinois.

      v.                                           No. 1:18-cv-01383-MMM

CHAD BROWN, et al.,                                Michael M. Mihm,
    Defendants-Appellees.                          Judge.



                                       ORDER

       Alvin Williams, an Illinois inmate, was confined to eight months’ segregation for
a disciplinary infraction that the prison later expunged based on problems with his
disciplinary process. He sued several officers responsible for his botched disciplinary
proceedings, alleging that they denied him due process and, as result of their missteps,


      * Appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and record, we have
concluded that the case is appropriate for summary disposition. FED. R. APP. P. 34(a)(2).
No. 20-1858                                                                         Page 2

subjected him to inhumane conditions in segregation. See 42 U.S.C. § 1983. The district
court dismissed the complaint at screening for failure to state a claim, reasoning that the
expungement of Williams’s disciplinary infraction afforded him all the process he was
due. But the expungement came five months after Williams had served his time in
punitive segregation—too late to protect his liberty interest in avoiding the allegedly
atypical hardships faced there. Accordingly, we vacate the judgment in part, affirm the
judgment in part, and remand for further proceedings.
       We take as true the factual allegations from Williams’s most recent complaint
(the second amended version). Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). In
October 2015, one of Williams’s fellow inmates at the Pontiac Correctional Center died
in custody. A rumor spread that correctional officers had been responsible for the death.
Williams was overheard remarking, “If they killed him,” the officers would “get what
they got coming—charges for murder.” His remark was construed as a “dangerous
communication” and reported to the prison.
       A flawed disciplinary process ensued. Two correctional officers issued Williams
a written disciplinary charge that failed to describe the offense. They also made no
recording of the interview they later conducted with Williams. At Williams’s
five-minute hearing before the disciplinary council, he was not allowed witnesses. The
council found him guilty, based only on the disciplinary report, and sentenced him to
six months’ segregation (on top of the two months he spent there while the disciplinary
process was pending). Williams appealed to the Administrative Review Board.
       In segregation, Williams alleged, he was deprived of bedding, exposed to
relentless light that made sleep impossible, threatened repeatedly by other inmates, and
subjected to an environment contaminated by feces and urine. Five months after
Williams’s release from segregation, in November 2016, the Administrative Review
Board overturned the disciplinary council’s ruling. The Board concluded that Williams
had not received a fair disciplinary process, in part because the council refused to call
his witnesses. The Board ordered that the infraction be expunged.
       In October 2018, Williams filed this lawsuit. The district court twice screened and
dismissed versions of Williams’s complaints, see 28 U.S.C. § 1915A, based on improper
joinder and Illinois’s two-year statute of limitations (as the events in question happened
between October 2015 and June 2016). The court permitted Williams to amend his
complaint once more and directed him to identify any claims that were in the grievance
process long enough to toll the statute of limitations.
        In his second amended complaint, Williams asserted two due process claims.
First, he contended that his disciplinary report violated the Illinois Department of
No. 20-1858                                                                         Page 3

Corrections’ regulations by failing to list the subject of the investigation or the place,
time, and date of the offense. Second, he complained that he was not allowed to call
witnesses to the hearing, also in violation of the Department’s regulations. As a result of
those violations, he said, he was placed in segregation, where he suffered significant
hardship. Williams also asserted a retaliation claim—that his overheard remark spurred
retaliatory acts by both the correctional officers (who filed a defective disciplinary
report) and the disciplinary council (which denied his request for witnesses at his
hearing). He attached to his complaint a handwritten list of grievances that were
pending in October 2016, including the one about the disciplinary conviction that the
Board expunged.
      The district court dismissed Williams’s second amended complaint1 with
prejudice for failing to state a claim. 28 U.S.C. § 1915A. With regard to Williams’s due
process claims, the court concluded that the Administrative Review Board’s
expungement of the disciplinary infraction provided Williams all the process he was
due. As for the retaliation claims, the court continued, none of the underlying
grievances had been filed within the two-year statute-of-limitations period.
       On appeal, Williams principally challenges the dismissal of his due process
claims. He maintains that he adequately stated a due process claim by alleging that the
disciplinary report omitted necessary information, that he was not allowed to call
witnesses at his disciplinary hearing, and that—as a consequence of the due process
violations—he suffered a lengthy confinement to a segregation cell with horrendous
conditions. He underscores that the expungement occurred five months after he had
completed his time in disciplinary segregation.
       At issue here is whether due process is satisfied by the expungement of a flawed
disciplinary infraction after an inmate already has served a lengthy period in punitive
segregation.2 On the one hand, an administrative appeal can satisfy due process where
it cures the procedural defect and safeguards the inmate’s protected interest. See, e.g.,
Morissette v. Peters, 45 F.3d 1119, 1121–22 (7th Cir. 1995) (due process satisfied where
administrative appeal corrected flawed disciplinary record and inmate spent no time in


       1  The district court mislabeled Williams’s complaint as his “third amended.”
        2 We are generously construing Williams’s allegations as complaints that his

federal due process rights were violated. Whether or not the prison authorities followed
Illinois law is neither here nor there: “[t]he meaning of the Due Process Clause is a
matter of federal law, and a constitutional suit is not a way to enforce state law through
the back door.” Wozniak v. Adesida, 932 F.3d 1008, 1011 (7th Cir. 2019).
No. 20-1858                                                                        Page 4

unnecessary segregation); Frank v. Schultz, 808 F.3d 762, 764 (9th Cir. 2015) (due process
satisfied where administrative appeal corrected inmate’s record and restored loss of
14 days’ good-time credits).
       It is less apparent, however, that due process is satisfied when an inmate’s
protected interest—for example, in avoiding prolonged confinement in segregation—is
not safeguarded by the later administrative action. See Walker v. Bates, 23 F.3d 652, 658
(2d Cir. 1994) (reversing dismissal of § 1983 complaint alleging that procedural defects
in disciplinary hearing were not cured by successful administrative appeal; it is a
“fiction that the administrative appeals process provided for prisoners is a continuation
of the disciplinary hearing and provides all the due process necessary”); Morissette,
45 F.3d at 1122 n.4 (noting that to provide due process, “administrative appeal must
correct the procedural error before the punishment begins”) (emphasis added). See also
Hardaway v. Meyerhoff, 734 F.3d 740, 743–45 (7th Cir. 2013) (suggesting that
expungement of disciplinary infraction may not bar due process claim for prisoner
whose punitive confinement implicates liberty interest).
        The district court here grounded its decision in an unpublished order from the
Southern District of Illinois, Sanchez v. Godinez, 14-CV-275-JPG, 2014 WL 1097435
(S.D. Ill. March 20, 2014), which concluded that a successful administrative appeal
cured any procedural defect in the prisoner’s disciplinary hearing. The court in our case
quoted the Southern District’s rationale:
        As a result [of expungement], Plaintiff ultimately received the process to
        which he was due, even though his victory came too late to have
        prevented him from serving the segregation time. Because the disciplinary
        action was expunged, and for the reasons outlined below, Plaintiff now
        has no cognizable civil rights claim.
Id. at *2.
       The district court’s reliance on Sanchez, however, was misplaced. The Sanchez
court determined that expungement provided adequate due process because the
prisoner there had no protected liberty interest in avoiding segregation. Id. at *2–3. He
not only had served just 30 days in segregation, a duration so brief that it foreclosed any
implicated liberty interest, see Marion v. Columbia Corr. Inst., 559 F.3d 693, 697–98 &
nn. 2–3 (7th Cir. 2009), but he also raised no complaints about the conditions of his
segregation. See Wilkinson v. Austin, 545 U.S. 209, 221–23 (2005). Williams, in contrast,
No. 20-1858                                                                              Page 5

spent eight months in segregation3—a duration long enough to implicate a liberty
interest—and he asserted that the conditions there put his health and life at risk.
See Marion, 559 F.3d at 698–99 (remanding for district court to determine whether,
based on conditions of confinement, eight months’ segregation implicated liberty
interest). The other case relied on by the district court, Leslie v. Doyle, 125 F.3d 1132
(7th Cir 1997), is also inapposite. There, the prisoner spent only 15 days in segregation
and thus also had no liberty interest at stake in his disciplinary process. Id. at 1137.
        There is no question here that Williams adequately pleaded deficient procedure
in the disciplinary process that led to his punitive segregation. He alleged that the
defendants violated his due process rights by filing a disciplinary report that did not
notify him of the details of his charges and by refusing to call or interview his witnesses.
See Wolff v. McDonnell, 418 U.S. 539, 563–69 (1974). Thus, given the prolonged stretch of
time that Williams was forced to spend in segregation and the conditions he alleged to
have endured while there, we conclude that the administrative reversal and
expungement does not bar his due process claim and that his complaint states a claim
for relief. He must be allowed to proceed on that claim.
       Because the district court wrongly concluded that Williams received all the
process he was due, we remand the case for further proceedings. In allowing this due
process claim to go forward, we repeat that we have assumed Williams’s allegations to
be true. Further proceedings are needed to determine if that indeed is the case.
       In closing, we quickly dispense with Williams’s remaining challenges. He first
contests the dismissal of his retaliation claims as barred by the statute of limitations. But
those claims accrued in October 2015, the date of the allegedly retaliatory disciplinary
hearing, and he did not allege that he filed any grievance about retaliation that would
have tolled the statute of limitations. See Terry v. Spencer, 888 F.3d 890, 894 (7th Cir.
2018).
       Williams also maintains that the district court ignored his allegations about the
conditions of his confinement—i.e., the denials of medical care, edible food, mail


       3  In calculating eight months, we include Williams’s two months in segregation
while his disciplinary process was pending and his six months in punitive segregation.
Though some cases suggest that nonpunitive segregation can never implicate a liberty
interest, see, e.g., Townsend v. Fuchs, 522 F.3d 765, 771 (7th Cir. 2008), our more recent
cases question that conclusion, particularly if the type of segregated confinement meets
the test under Wilkinson, 545 U.S. at 221–23. See, e.g., Earl v. Racine Cty. Jail, 718 F.3d 689,
691 (7th Cir. 2013); Miller v. Dobier, 634 F.3d 412, 415 (7th Cir. 2011).
No. 20-1858                                                                         Page 6

services, and human contact. But Williams’s second amended complaint, which
supersedes all earlier complaints, see Chasensky v. Walker, 740 F.3d 1088, 1094 (7th Cir.
2014), does not mention those allegations; the only pertinent allegations there address
the procedural shortcomings that landed him in segregation.
       Finally, Williams argues that the district court acted prematurely by not allowing
his case to proceed to discovery. But Williams misapprehends the purpose of the Prison
Litigation Reform Act, 28 U.S.C. § 1915A, which is to impose a threshold review to
reduce the number of frivolous suits by prisoners. See, e.g., Jones v. Bock, 549 U.S. 199,
202 (2007); Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000).
        We VACATE the dismissal of Williams’s due process claim and REMAND the
case for further proceedings. In all other respects, we AFFIRM the judgment of the
district court.